Title: To John Adams from William Cunningham, 21 January 1812
From: Cunningham, William
To: Adams, John



Sir.
Fitchburg, Jan. 21. 1812.

Enclosed in a communication for the Palladium.  I shall delay forwarding it to the Printers for a few days, that if it contains anything unwarranted by your Letters to and Conversations with me, you may point out wherein.
I have been cruelly and unjustly treated by you.  I have, nevertheless, in all that I have done, been Sparing—Review your Letter to me of the 16th. of Jan. 1810, in connection with the Letters to which it was an answer, and say, what must be the opinion of an impartial world on that answer?  It needs but a little knowledge of the human heart, and but a little acquaintance with history, to make the inferences.
I did not expect ever to write to you again, but a disposition to be fair with you to the end has occasioned this.
Still with good wishes / I am Yours,

Wm. Cunningham. Jr.
